--------------------------------------------------------------------------------

EXHIBIT 10.6



FIRST AMENDMENT
TO
WARRANT AGREEMENT


This FIRST AMENDMENT TO WARRANT AGREEMENT (the "First Amendment") among Patrick
Industries, Inc., an Indiana corporation (the “Company”); Tontine Capital
Overseas Master Fund II, L.P., a Cayman Islands limited partnership (“Tontine”);
Northcreek Mezzanine Fund I, L.P., a Delaware limited partnership
(“Northcreek”); and Stinger Northcreek PATK LLC, a Delaware limited liability
company (“Stinger Northcreek”) takes effect September 16, 2011.
 
RECITALS
 
A.           The Company, Tontine, and Northcreek are parties to the Note
Purchase Agreement.
 
B.            In connection with the Note Purchase Agreement, the Company,
Tontine, and Northcreek entered into a Warrant Agreement dated March 31, 2011
(the “Warrant Agreement”) whereby the Company issued to each of Tontine and
Northcreek a Warrant to purchase 125,000 shares of Common Stock at $0.01 (the
“First Tranche Warrants”).  The Warrant Agreement provided for the future
issuance of additional Warrants to purchase up to an additional 150,000 shares
of Common Stock.
 
C.            The Company, Tontine, and Northcreek are entering into a First
Amendment to Note and Warrant Purchase Agreement dated the date of this First
Amendment to amend the Note Purchase Agreement to, among other things, provide
for (i) the Company’s sale of an additional $2,700,000 of additional
Subordinated Debt (as defined in the Note Purchase Agreement) to Northcreek and
Stinger and (ii) in connection with that sale of Subordinated Debt, the
Company’s issuing to Northcreek and Stinger Warrants to aggregately purchase
135,000 shares of Common Stock (collectively, the “Second Tranche Warrants”).
 
D.            In order to reflect the Company’s issuance of the Second Tranche
Warrants to Northcreek and Stinger Northcreek, the parties have agreed to amend
the Warrant Agreement, all on the terms and conditions set forth in this First
Amendment.
 
Accordingly, in consideration of their mutual covenants and agreements set forth
below and intending to be legally bound hereby, the parties agree as follows:
 
1.      Recitals.
 
Recitals A – D above are incorporated into this First Amendment and are
acknowledged by the Company as true and correct.
 
(a)    Capitalized Terms, References.  A term with its initial letter or initial
letters capitalized that is used but not defined in this First Amendment
(including the Recitals) has the meaning assigned to it in the Warrant Agreement
(as amended by this First Amendment).  As used in this First Amendment,
"including" is not a term of limitation and means "including without
limitation."  Each reference to "hereof," "hereunder," "herein," and "hereby"
and similar references contained in the Warrant Agreement and each reference to
"this Agreement" and similar references contained in the Warrant Agreement, on
and after the date of this First Amendment, will refer to the Warrant Agreement
as amended by this First Amendment.
 
(b)    Existing Definitions.  The following existing definitions in Article I of
the Warrant Agreement are hereby amended and restated in their entirety to read
as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
“Holder” means (i) a Person to whom the Company has issued a Warrant in
accordance with the Note Purchase Agreement and this Agreement and (ii) a Person
acquiring a Warrant by a transfer of a Warrant accomplished in accordance with
this Agreement and the Note Purchase Agreement.
 
“Initial Number of Shares” means 400,000 shares of Common Stock.
 
“Note Purchase Agreement” means the Secured Senior Subordinated Note and Warrant
Purchase Agreement dated March 31, 2011 among the Company, Tontine Capital
Overseas Master Fund II, L.P., a Cayman Islands limited partnership, and
Northcreek Mezzanine Fund I, L.P., a Delaware limited partnership, as that
agreement may be periodically amended, restated, supplemented, or modified in
accordance with its terms.
 
2.      Amendment to Introductory Paragraph.  The introductory paragraph of the
Warrant Agreement is amended by deleting the following text: “(along with their
permitted transferees, the ‘Holders’)”.
 
3.      Amendment to WHEREAS Clause.  The first WHEREAS clause of  the Warrant
Agreement is hereby amended by deleting the text “(the ‘Note Purchase
Agreement’).”
 
4.      Amendment to Schedule A.  Schedule A of the Warrant Agreement is
entirely deleted and replaced with the Schedule A attached to this First
Amendment.
 
5.      Confirmation.  The parties confirm that the Second Tranche Warrants are
Warrants issued under and governed by the Warrant Agreement and the Note
Purchase Agreement.
 
6.      Force and Effect.  The Warrant Agreement remains unchanged and continues
in full force and effect, as amended by this First Amendment.  Except as
expressly set forth in Sections 2 – Section 5 of this First Amendment, nothing
in this First Amendment (i) modifies or alters, in any way, the Warrant
Agreement or (ii) waives, releases, or limits any rights or remedies that
Tontine or Northcreek have under the Warrant Agreement, or at law or equity.
 
7.      Governing Law.  Illinois (without regard to any jurisdiction’s
conflict-of-laws principles) exclusively governs all matters arising from or
relating in any way to this First Amendment.
 
8.      Counterparts, Telecopy Signatures.  This First Amendment may be signed
in any number of counterparts each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument; and, delivery of
signed signature pages hereof by telecopy transmission, or other electronic
transmission in .pdf or similar format, from one party to another shall
constitute effective and binding signing and delivery of this First Amendment by
such party.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]
 
 
2

--------------------------------------------------------------------------------

 
 
The parties have signed this First Amendment as of the day and year specified in
the introductory paragraph.
 

 
PATRICK INDUSTRIES, INC.
           
By:
/s/ Andy L. Nemeth
             
Title:
Executive Vice President of Finance, Chief Financial Officer
             
Name:
Andy L. Nemeth
     
Print Name
           
NORTHCREEK MEZZANINE FUND I, L.P.
           
By:
NMF GP, LLC, its general partner
               
By:
Northcreek Management, Inc., its manager
               
By:
/s/ Barry A. Peterson
               
Title:
Vice President
               
Name:
Barry A. Peterson
       
Print Name
   
STINGER NORTHCREEK PATK LLC
           
By:
Northcreek Management, Inc., its manager
               
By:
/s/ Barry A. Peterson
               
Title:
Vice President
               
Name:
Barry A. Peterson
       
Print Name
         
TONTINE CAPITAL OVERSEAS MASTER FUND II, L.P.
           
By:
Tontine Asset Associates, L.L.C., its general partner
               
By:
/s/ Jeffrey L. Gendell
     
Jeffrey L. Gendell, Managing Member
 

 
Signature Page
First Amendment to Warrant Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
To Warrant Agreement


Holder
Address and Facsimile Number
Aggregate
Number of
Warrant Shares
Issue Date
Tontine Capital Overseas Master Fund II, L.P.
55 Railroad Avenue
Greenwich, CT 06830
Telephone: (203) 769-2000
Facsimile: (203) 769-2010
Attn: Mr. Jeffrey L. Gendell
 
125,000
 
First Tranche
Warrant
03/31/2011
Northcreek Mezzanine Fund I, L.P.
255 East Fifth Street, Suite 3010
Cincinnati, OH 45202
Telephone: (513) 985-6601
Facsimile: (513) 985-6603
Attn: Barry A. Peterson
 
125,000
 
First Tranche
Warrant
03/31/2011
Northcreek Mezzanine Fund I, L.P.
255 East Fifth Street, Suite 3010
Cincinnati, OH 45202
Telephone: (513) 985-6601
Facsimile: (513) 985-6603
Attn: Barry A. Peterson
 
85,000
 
Second Tranche
Warrant
09/16/2011
Stinger Northcreek PATK LLC
c/o Northcreek Mezzanine Fund I, L.P.
255 East Fifth Street, Suite 3010
Cincinnati, OH 45202
Telephone: (513) 985-6601
Facsimile: (513) 985-6603
Attn: Barry A. Peterson
 
50,000
 
Second Tranche
Warrant
09/16/2011



 

--------------------------------------------------------------------------------